Citation Nr: 1756625	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  07-31 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a back disability, to include as secondary to pes planus.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to pes planus.

4.  Entitlement to service connection for a bilateral leg disability, to include peripheral vascular disease, intrinsic/extrinsic strain to calves, and posterior tibial tendon dysfunction, and as secondary to bilateral pes planus.

5.  Entitlement to service connection for depression, to include as secondary to a service-connected disability.




REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to April 1973.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois dated in January 2006, December 2006, and June 2007.  In May 2007, a Decision Review Officer (DRO) hearing was held; and in April 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The Board remanded the case in October 2013.  In July 2016, the Board denied the service connection claims for pes planus, back disability, and bilateral leg disability.  The Board also remanded the service connection claims for depression and bilateral knee disability.  The Veteran appealed the Board's July 2016 decision; and pursuant to a Joint Motion for Partial Remand, the U.S. Court of Appeals for Veterans Claims (Court) vacated the denial of service connection for pes planus, a back disability, and a bilateral leg disability and remanded the case back to the Board.  

The development directed in the Board's remand for service connection for depression and a bilateral knee disability has been conducted.  Although these issues have not been recertified for appellate jurisdiction, the Board will take jurisdiction over this claim, as the evidence of record is sufficient to grant the benefits sought on appeal.  

The issues of service connection for pes planus, a back disability, and a bilateral leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed osteoarthritis of the bilateral knees is directly related to his military service.

2.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed depression is due to or the result of his service-connected chorioretinal scar with glaucoma and decreased vision.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for osteoarthritis of the bilateral knees have been met. 38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for depression have been met. 38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

A. Bilateral Knee Disability

The Veteran contends that his bilateral knee disability was diagnosed upon entering military service and that he continued to experience knee pain since service.  He asserts that his bilateral knee problems were aggravated by his period of service or alternatively, by his bilateral pes planus.  See November 2005 and February 2011 statements; April 2012 Board hearing transcript.

For the record, it is noted that the Veteran's bilateral pes planus is not service-connected; but is presently on appeal and addressed in the remand section below.

The service treatment records show that a mild genus varus deformity of the knee was noted at entry into service in March 1971.  There is no further record of treatment or injury for the knees during service; however there were multiple instances of foot pain associated with the bilateral pes planus, as well as a right ankle sprain in March 1972.

After service, the Veteran underwent a VA examination in June 2006.  It was noted that the Veteran's service treatment records noted a mild genu varus deformity of the bilateral lower extremities on his entrance examination in March 1971.  It also was noted that the service treatment records and medical records were sound with respect to any knee problems until his evaluation in March 2006; and that there was no known injury during the military.  On physical examination, there was no significant varus or valgus deformity of the knee joint.  The knees had mild patellar laxity.  X-rays also showed mild osteoarthritis changes in the medial compartments of both knees.  The examiner determined that genu varum can be a normal anatomic finding and that there appeared to be no posttraumatic findings in the service treatment records.  Thus, it was determined that the Veteran's knees were not military-related.

The Board reviewed this opinion in July 2016 and found it inadequate for several reasons: the examiner did not address whether the genu varus deformity was a congenital or developmental defect; did not apply the correct standard for determining whether the bilateral genus varus existed prior to service and if so, whether it was aggravated by service; and did not state whether the current diagnosis of osteoarthritis of the knees was related to bilateral knee genu varus or otherwise related to service, considering the Veteran's assertions of experiencing knee pain since service.

In April 2017, a VA medical opinion was provided that the Veteran's genu varus deformity was a defect that was not subject to additional disability due to disease or injury superimposed during service.  However, the examiner found that it was at least as likely as not that the Veteran's currently diagnosed bilateral knee osteoarthritis was etiologically related to the Veteran's period of active service, including his bilateral knee genu varus and in-service foot pain.  The rationale was that the abnormal angle on the knees and flat feet place undue pressure on the knees during various activities during service causing arthritis of the knees.

In reviewing the evidence of record, as the VA examiner in April 2017 found that the Veteran's genu varus deformity was a congenital defect that was not subject to additional disability due to disease or injury superimposed during service, service connection is not warranted for genu varus deformity of the knee.  See 38 C.F.R. §§ 3.303 (c), 4.9 (A congenital or developmental defect is not considered a disease or injury for VA purposes.).  A congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304 (b), does not apply to congenital defects.  

However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  38 U.S.C. §§ 1111, 1131; VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009).  The Court has noted that a VA General Counsel opinion on the subject distinguishes the two classes of disabilities on the basis that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'" Quirin, 22 Vet. App. at 394 (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)). 

The examiner did find that it was at least as likely as not that the Veteran's osteoarthritis of the knees was related to military service due to the uneven wear and tear on the knees during service due to the genu varus and foot pain.  Thus, even though the medical opinion was that the genu varus was a congenital defect, and that the Veteran did not suffer from an additional disability due to aggravation of this defect during his active military service because of a superimposed disease or injury, the medical opinion was in favor of osteoarthritis in the knees being related to the uneven angle of the knees causing undue pressure during military service.  It is noted that pes planus is not presently a service-connected disability.  However, to the extent that the bilateral osteoarthritis is related to the pes planus, this is not distinguishable in the medical evidence from the extent the bilateral osteoarthritis of the knees is related to the uneven pressure from otherwise performing duties in service.  

In reviewing the record, the evidence for and against the Veteran's claim is essentially equally-balanced.  There is no compelling reason shown to value the VA medical opinion provided in June 2006 over the VA medical opinion from the physician in April 2017.  

Following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran that the currently diagnosed osteoarthritis of the bilateral knees is related to his military service.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for currently diagnosed bilateral knee disability, including osteoarthritis of the knees, is granted.


B.  Depression

The Veteran asserts that his depression began during his active duty service when he became withdrawn due to his foot pain and poor vision.  He said he went on unauthorized absence and when he returned, he continued to be mistreated and his symptoms worsened.  He noted that he went for treatment for his nerves and was prescribed Valium.  After discharge he stated that he had periods of depression on and off and entered into treatment for alcohol and depression in 1975 at West Side VAMC.  See February 2007 statement.  Available treatment records show a history of mental health problems as early as 1992.  See January 1992 and February 1992 VA Progress Notes.  His DD-214 Form also confirms lost time from service and that he was discharged under honorable conditions.

Alternatively, the Veteran contends that his depression is the result of his general medical problems, including his service-connected disability.  Presently, he is only service-connected for chorioretinal scar with glaucoma and decreased vision (and as a result of this decision noted above, bilateral knee osteoarthritis).  VA treatment records indicate that the Veteran's currently diagnosed depression is due to general medical conditions (i.e., chronic foot, calf, knee, and back pain).  See May 2009 VA Psychiatry Attending Note.  The Veteran asserts that his service-connected chorioretinal scar with glaucoma and decreased vision should also be considered among his general medical conditions that contribute to his depression.  See April 2013 DRO conference brief.

The Board remanded the claim in July 2016 so that a VA examination could be provided to determine whether the Veteran's currently diagnosed depression had its onset in service or was otherwise etiologically related to his service-connected eye disability.

A medical opinion was provided in April 2017 that the Veteran had depression related to his unhealed injury of his eye that happened in the military, because he worried about going blind in that eye.  His depression was also related to his adenocarcinoma of the lungs, which was not service-connected and alleged contamination of the drinking water at Camp Lejeune where he was stationed (though he had not filed a claim for this).  The Veteran also stated that his depression started in 1976 after the death of his infant daughter.

While the examiner related the Veteran's depression to his service-connected eye disability, the examiner also related the depression to other factors that are unrelated to the military.  Nonetheless, the examiner did not clearly distinguish the extent that the depression was related to the service-connected eye disability and the nonservice-connected factors.  The previous medical finding in May 2009 also noted that the Veteran's depression was due, in part, to his (now service-connected) chronic knee pain.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  

Following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran that the currently diagnosed depression is secondary to his service-connected disability.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for currently diagnosed depression is granted.

The Veteran's service connection claim for osteoarthritis of the bilateral knees and depression has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

ORDER

Entitlement to service connection for osteoarthritis of the bilateral knees is granted. 

Entitlement to service connection for depression is granted.



REMAND

As noted in the introduction, the U.S. Court of Appeals for Veterans Claims vacated the Board's July 2016 decision and remanded the issues decided therein, insofar as it denied service connection for bilateral pes planus, a back disability, and a bilateral leg disability.  Essentially, the Joint Motion for Partial Remand determined that the Board did not ensure that the RO had exhausted all efforts to obtain treatment records from Jesse Brown (formerly known as West Side) VAMC from January 1, 1975 to the mid-1980s.  It was noted that the only response from the VAMC was a hand-written note "copies sent 1/7/09."  It was further noted that the February 5, 2010 memorandum regarding unavailability of VAMC treatment records for the period prior to July 15, 1986 stated that all procedures had been followed without further explanation.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any relevant VA treatment records from Jesse Brown (formerly known as West Side) VAMC dating from January 1, 1975 to the mid-1980s.  Document all responses received and notify the Veteran if the records are not found.  Also specifically document all procedures that were followed in attempting to obtain the records.

2.  Ask the Veteran to identify any pertinent private treatment he has received pertaining to the bilateral pes planus, back disability, and bilateral leg disability.  

3.  Following the completion of the above development, determine whether any additional development is warranted, including any supplemental medical opinions regarding the etiologies of the bilateral pes planus, back disability, and bilateral leg disability. 

5.  Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If any of the benefits sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


